Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 1 of 19 PageID #: 659




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                         BOWLING GREEN DIVISION


  BOWLING GREEN-WARREN COUNTY
  COMMUNITY HOSPITAL
  CORPORATION; THE MEDICAL CENTER         Case No. 1:19-cv-00148-JHM
  AT CLINTON COUNTY, INC.; THE
  MEDICAL CENTER AT FRANKLIN, INC.;       (Removal from Commonwealth of Kentucky,
  ARH TUG VALLEY HEALTH SERVICES,         Circuit Court of Warren County, Civil Action
  INC. f/k/a HIGHLANDS HOSPITAL           No. 19-CI-01146)
  CORPORATION; BAPTIST HEALTHCARE
  SYSTEM, INC.; BAPTIST HEALTH
  MADISONVILLE, INC.; BAPTIST HEALTH
  RICHMOND, INC.; GRAYSON COUNTY
  HOSPITAL FOUNDATION, INC.; THE
  HARRISON MEMORIAL HOSPITAL, INC.;
  SAINT ELIZABETH MEDICAL CENTER,
  INC.; ST. CLAIRE MEDICAL CENTER,
  INC.; and TAYLOR COUNTY HOSPITAL
  DISTRICT HEALTH FACILITIES
  CORPORATION,

                Plaintiffs,

       v.

  PURDUE PHARMA L.P.; PURDUE
  PHARMA, INC.; THE PURDUE
  FREDERICH COMPANY, INC.; RICHARD
  SACKLER; BEVERLY SACKLER; DAVID
  SACKLER; ILENE SACKLER LEFCOURT;
  JONATHAN SACKLER; KATHE
  SACKLER; MORTIMER D.A. SACKLER;
  THERESA SACKLER; JOHN STEWART;
  MARK TIMNEY; CRAIG LANDAU;
  RUSSELL GASDIA; TESSA F. RIOS; AMY
  K. THOMPSON; AMNEAL
  PHARMACEUTICALS, INC.; TEVA
  PHARMACEUTICALS USA, INC.;
  CEPHALON, INC.; JOHNSON &
  JOHNSON; JANSSE PHARMACEUTICALS,
  INC.; ORTHO-MCNEIL-JANSSEN
  PHARMACEUTICALS, INC. n/k/a
  JANSSEN PHARMACEUTICALS, INC.;
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 2 of 19 PageID #: 660




  JANSSEN PHARMACEUTICA, INC. n/k/a
  JANSSEN PHARMACEUTICALS, INC.;
  ABBOTT LABORATORIES; ABBOTT
  LABORATORIES, INC.; DEPOMED, INC.;
  ENDO HEALTH SOLUTIONS, INC.; ENDO
  PHARMACEUTICALS, INC.;
  MALLINCKRODT, LLC; MALLINCKRODT
  PLC; SPECGX; ALLERGAN PLC f/k/a
  ACTAVIS PLS; WATSON
  PHARMACEUTICALS, INC.; ACTAVIS
  LLC; ACTAVIS PHARMA, INC. f/k/a
  WATSON PHARMA. INC.; ANDA, INC.;
  H.D. SMITH, LLC f/k/a H.D. SMITH
  WHOLESALE DRUG CO.; HENRY
  SCHEIN, INC.; AMERISOURCEBERGEN
  DRUG CORPORATION; MIAMI-LUKEN,
  INC.; RICHIE PHARMACAL CO.;
  CARDINAL HEALTH, INC., CVS HEALTH
  CORPORATION; CVS PHARMACY, INC.;
  CVS INDIANA, L.L.C.; THE KROGER CO.;
  KROGER LIMITED PARTNERSHIP II;
  RITE AID OF MARYLAND, INC.;
  WALGREENS BOOTS ALLIANCE, INC.;
  WALGREEN CO., INC.; WALGREEN
  EASTERN CO., INC.; WAL-MART INC.;
  and WAL-MART STORES EAST, LP,

                   Defendants.


                         PLAINTIFFS’ OPPOSITION
           TO MOVING DEFENDANT’S MOTION TO STAY PROCEEDINGS

        Plaintiffs, Bowling Green-Warren County Community Hospital Corporation; The Medical

 Center At Clinton County, Inc.; The Medical Center At Franklin, Inc.; ARH Tug Valley Health

 Services, Inc. f/k/a Highlands Hospital Corporation; Baptist Healthcare System, Inc.; Baptist

 Health Madisonville, Inc.; Baptist Health Richmond, Inc.; Grayson County Hospital Foundation,

 Inc.; The Harrison Memorial Hospital, Inc.; Saint Elizabeth Medical Center, Inc.; St. Claire

 Medical Center, Inc.; and Taylor County Hospital District Health Facilities Corporation, by and

 through undersigned counsel, respectfully submit this response in opposition to Defendant CVS

                                               2
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 3 of 19 PageID #: 661




 Pharmacy Inc.’s Motion to Stay Proceedings (the “Motion” or “Mot.”). For the reasons stated

 below, the Motion should be denied.

 I.     INTRODUCTION

        This action raises exclusively state law claims. Defendants have removed this action from

 state court contending that it fits within a narrow sliver of cases in which a state law claim can be

 said to “necessarily” implicate “substantial” federal issues.1 Defendants have been systematically

 removing substantially similar actions on this purported jurisdictional basis, even though every

 court to address the question has rejected the jurisdictional theory.

        On October 23, 2019, Plaintiff filed their Emergency Motion to Remand seeking

 immediate remand to state court. See Emergency Motion to Remand, 1:19-cv-00148, Doc. No. 7

 (W.D. Ky. Oct. 23, 2019) (“Emergency Motion”). As discussed in the Emergency Motion, the

 jurisdictional issue here is not novel or complex, has been decided without exception adversely to

 the same group of defendants, and should be quickly disposed of. Without responding to the

 Emergency Motion promptly, Defendant CVS Pharmacy Inc. now seeks to stay all proceedings in

 this action. But, when the underlying question of federal jurisdiction is not “factually or legally

 difficult,” the better practice is to remand the case immediately, rather than simply pass the buck

 to another court for another day. Accordingly, the vast majority of district courts addressing

 competing motions to remand and motions to stay, in analogous circumstances, have denied the

 motions to stay and instead remanded the cases to state courts.

        This Court is able to promptly resolve Plaintiffs’ Emergency Motion to Remand.

 Moreover, the Court has an immediate and ongoing obligation to evaluate its subject matter




 1
  On October 17, 2019, Defendants removed the action to this Court. See Notice of Removal,
 1:19-cv-00148, Doc. No. 1 (W.D. Ky. Oct. 17, 2019).
                                                   3
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 4 of 19 PageID #: 662




 jurisdiction. Bouncing a case from one federal court without jurisdiction to another is the height

 of inefficiency, and would significantly prejudice Plaintiffs because “to defer ruling now could

 have the effect of staying the litigation indefinitely.” Illinois Public Risk Fund v. Purdue Pharma

 L.P., 2019 WL 3080929, at *1 (N.D. Ill. July 15, 2019) (citing Dunaway v. Purdue Pharma L.P.,

 No. 19-cv-00038, 2019 WL 2211670, at *3 (M.D. Tenn. May 22, 2019)).2

        Defendant’s Motion is essentially a repeated attempt to delay any development of

 Plaintiffs’ case. Defendant fails to offer any legitimate reasons why a ruling on the Emergency

 Motion to Remand should be delayed. Defendant further fails to satisfy the necessary criteria for

 a stay, under any theory or test. Defendant further fails to show that litigation in state courts poses

 prejudice to Defendant.3

        Because the jurisdictional issue here is not novel or complex and has been decided without

 exception adversely to Defendant, and because judicial efficiency and prejudice considerations

 further militate in favor of immediate remand, Defendant’s Motion to Stay should be denied and

 Plaintiffs’ Emergency Motion to Remand should be resolved promptly for Plaintiffs.




 2
   The MDL court has issued a moratorium on motions to remand. See Order Regarding
 Remands, 1:17-md-02804-DAP Doc. No. 130 (N.D. Ohio Feb. 16, 2018) (attached as Exhibit1).
 The MDL Court’s indefinite deferral of consideration of remand motions undercuts the rationale
 of a few number of decisions granting contested motions to stay during the pendency of a motion
 to remand.
 3
   See Order of Remand and Order of Severance at 3, Jefferson County, et al. v. Williams, et al.,
 1:19-op-45371-DAP Doc No. 26, (N.D. Ohio July 24, 2019) (Judge Polster stated that “[a]s the
 Court has stated on many occasions, one of the major objectives of the MDL is to coordinate
 state and federal litigation. While there are more than 2000 cases in the Opioid MDL, there are
 hundreds of similar cases in state courts around the country. Procedures have been put in place
 so that lawyers in state and federal cases can share documents and depositions.”) (attached as
 Exhibit 2)
                                                   4
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 5 of 19 PageID #: 663




     II.       ARGUMENT

           A. Because the Jurisdictional Issue is Not “Factually or Legally Difficult,” and Has
              Been Repeatedly Decided Adversely to Defendant, This Action Should Not Be
              Stayed and Instead Should Be Immediately Remanded
           In the present scenario, in which Plaintiffs seek remand and Defendant seeks a stay

 pending possible transfer to an MDL pending in another district, the most prevalent rule of analysis

 within this Circuit (and nationally) is the three-part test from Meyers v. Bayer AG, 143 F. Supp.

 2d 1044 (E.D. Wis. 2001), the leading case on this issue. Under the Meyers test, courts should:

           (1) Give preliminary scrutiny to the merits of the motion to remand. If this preliminary
           assessment suggests that removal was improper, the court should promptly complete its
           consideration and remand the case to state court.

           (2) If the jurisdictional issue appears factually or legally difficult, the court should
           determine whether identical or similar jurisdictional issues have been raised in other
           cases that have been or may be transferred to the MDL proceeding.

           (3) If the jurisdictional issue is both difficult and similar or identical to those in
           cases transferred or likely to be transferred, the court should stay the action.

 Id. This approach has been broadly accepted by district courts in the Sixth Circuit and nationally.

 See, e.g., Tennessee ex rel. Cooper v. McGraw-Hill Companies, Inc., 2013 WL 1785512 at *4

 (M.D. Tenn. April 25, 2013) (citing Meyers, and listing cases adopting Meyers test); Beshear v.

 Volkswagen Group of America, Inc., 2016 WL 3040492 at *1 (E.D. Ky. May 25, 2016) (applying

 Meyers test)4; Curnow v. Stryker Corp., 2013 WL 5651439 at *3 (E.D. Mich. Oct. 15, 2013)


 4
  Defendant relies on Beshear for the proposition that a stay is appropriate in MDL proceedings
 when motion practice concerning MDL transfer is pending before the JPML. See Mot. at 5.
 However, Defendant omits that Beshear adopted the Meyers test, and ruled that a preliminary
 assessment of jurisdiction was necessary and if, “upon such assessment, jurisdiction is clearly
 improper, [‘]the court should promptly complete its consideration and remand the case to state
 court.[’]” Beshear v. Volkswagen Group of America, Inc., 2016 WL 3040492 at *2 (quoting
 Meyers,143 F.Supp.2d at 1049) (emphasis added). Moreover, Beshear does not support
 Defendant’s position that courts in this Circuit generally stay cases pending JPML transfer. To
 the opposite, Beshear specifically recognized that “some courts choose to rule on pending
 motions to remand before the JPML decides to transfer the case, while many other courts decide
 to issue a stay pending the JPML’s decision even when a motion to remand is also pending.” Id.
                                                      5
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 6 of 19 PageID #: 664




 (interpreting stay motion under Meyers principles). See also, Tucson Medical Center v. Purdue

 Pharma LP, 2018 WL 6629659, at *2 (D. Ariz. Dec. 19, 2018) (adopting the Meyers test in

 granting the remand and denying the stay); Alegre v. Aguayo, 2007 WL 141891, at *2-3 (N.D. Ill.

 Jan.17, 2007) (same); Wagner v. Volkswagen Group of America, Inc., 2016 WL 916421, at *2

 (S.D. Ala. Mar. 10, 2016) (same); Clark v. Pfizer Inc., 2004 WL 1970138, **2-4 (E.D. Pa. Sept.

 7, 2004) (same). Authorities cited by Defendant also applied the Meyers test. See Mot. at 13.

           The reasoning of the U.S. District Court for the Middle District of Tennessee in Dunaway

 is powerful and on point:

           If transferred, this case will join a veritable sea of others in the MDL court. There
           is no guarantee of when that heavily burdened court would be able to address the
           important jurisdictional issues raised here. This court, however, is prepared to
           address those jurisdictional issues now. The prospect of indefinitely postponing a
           jurisdictional ruling is especially troubling, given that this case involves Tennessee
           public officials, charged with representing the interests of the citizens of their
           respective judicial districts, seeking access to the state’s courts to assert claims
           under the state’s laws. There is nothing inherently objectionable about a federal
           court considering state-law claims involving state and local officials, as long as it
           does so pursuant to its limited constitutional and statutory jurisdiction. If that
           jurisdiction is lacking, however, the case should be returned to the state courts as
           soon as reasonably practicable. Otherwise, the federal courts will not only waste
           the parties’ time but impair the state’s interest in the administration of justice.

 2019 WL 2211670, at *3. Further, “[t]he JPML’s consideration of transfer does not deprive the

 district court of its own inherent authority to rule on the remand motion itself. Therefore, this Court

 has the power to resolve the instant motions despite the ongoing JPML process.” Beshear v.

 Volkswagen Group of America, Inc., 2016 WL 3040492 at *2 (quoting Meyers,143 F.Supp.2d at

 1049).5



 (citations omitted). The court in Beshear stayed the case only because it found that
 “jurisdictional issues [‘]are complex and their resolution is uncertain[’]” based on specific facts
 of the case. Id. at *8.
 5
     As stated in Manual for Complex Litigation:

                                                     6
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 7 of 19 PageID #: 665




        Accordingly, the Court’s analysis of the propriety of a stay begins and ends with its

 “preliminary scrutiny” of whether the “jurisdictional issue appears factually or legally difficult.”

 Meyers, 143 F. Supp. 2d at 1049. It is neither. As stated above and in the Emergency Motion, the

 same group of defendants have systematically and repeatedly filed precisely the same “Notice of

 Removal” alleging “federal question” jurisdiction, and have been systematically and repeatedly

 rejected by the courts nationwide. Every single time.6



        “Nor should the court automatically postpone rulings on pending motions, or
        generally suspend further proceedings. When notified of the filing of a motion for
        transfer, therefore, matters such as motions to dismiss or to remand, raising issues
        unique to the particular case, may be particularly appropriate for resolution before
        the Panel acts on the motion to transfer. The Panel has sometimes delayed ruling
        on transfer to permit the court in which the case is pending to decide critical,
        fully briefed and argued motions.”
 § 20.131 (4th ed. 2004) (emphasis added).
 6
  See, e.g., Kingman Hosp. Inc. v. Purdue Pharma L.P., et al., No. CV-19-08240-PCT-JJT, 2019
 WL 4024773, at *2 (D. Ariz. Aug. 27, 2019) (granting hospital plaintiffs’ emergency motion to
 remand without further response by defendants to the motion, finding no federal question
 jurisdiction existed); In Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No. 1987, at 3
 (N.D. Ohio July, 24, 2019) (remanding actions brought by Jefferson County and Franklin County
 to a state court in Missouri, finding that “[t]here are no federal causes of action, and the claim of
 federal jurisdiction by the removing Defendant is very tenuous”); County of Kern v. Purdue
 Pharma L.P., et al., 2019 WL 3310668 (E.D. Cal. July 23, 2019) (granting motion to remand,
 finding no federal question jurisdiction existed); Mecklenburg Cnty. v. Purdue Pharma, L.P., et
 al., 2019 WL 3207795 (E.D. Va. July 16, 2019) (granting motion to remand, finding no federal
 question jurisdiction existed); Illinois Public Risk Fund v. Purdue Pharma L.P., et al., 2019 WL
 3080929 (N.D. Ill. July 15, 2019) (granting motion to remand, finding no federal question
 jurisdiction existed); City of El Monte, et al. v. Purdue Pharma L.P., et al., Case No. 2:19-cv-
 03588-JFW-PLA, Doc. No. 39 (C.D. Cal. June 18, 2019) (granting motion to remand, finding no
 federal question jurisdiction existed); Cty. Bd. of Arlington Cty. v. Purdue Pharma, L.P., et al.,
 No. 1:19-cv-402, ECF No. 63 (E.D. Va. May 6, 2019) (granting motion to remand, finding no
 federal question jurisdiction existed); Dunaway v. Purdue Pharma, L.P., et al., 2019 WL
 2211670 (M.D. Tenn. May 22, 2019) (granting motion to remand, finding no federal question
 jurisdiction existed); City of Boston, et al. v. Purdue Pharma L.P., et al., No. 1:18-cv-12174,
 Doc. 32 (D. Mass. Jan. 29, 2019) (granting motion to remand, finding no federal question
 jurisdiction); Tucson Medical Center v. Purdue Pharma, 2018 WL 6629659 (D. Ariz. Dec. 19,
 2018) (granting motion to remand, finding no federal question jurisdiction existed); City of Reno
 v. Purdue Pharma, L.P., et al., 2018 WL 5730158 (D. Nev. Nov. 28, 2018) (granting motion to
 remand, finding no federal question jurisdiction existed); In Re: Nat’l Prescription Opiate Litig.,
 MDL No. 2804, Doc. No. 899 (N.D. Ohio Aug, 23, 2018) (granting motion to remand, finding
                                                  7
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 8 of 19 PageID #: 666




        During the course of recent litigation arising from the opioid crisis, a substantial majority

 of similarly situated courts, facing both motions to remand and contested motions to stay have

 elected to decide the motion to remand instead of deferring to the MDL Court.7 Some courts have

 even raised the jurisdictional issue sua sponte and remanded the action before the defendants

 sought a stay. See, e.g., City of Granite City, IL v. AmerisourceBergen Drug Corporation et al.,

 2018 WL 3408126, at *1 (S.D. Ill. July 13, 2018) (raising jurisdictional issue sua sponte and



 no federal question jurisdiction existed); Cty. of Anderson v. Rite Aid of S.C., Inc., 2018 WL
 8800188, at *10 (D.S.C. Aug. 20, 2018) (granting motion to remand, finding no federal question
 jurisdiction existed); Weber County, Utah v. Purdue Pharma, L.P., et al., 2018 WL 3747846 (D.
 Utah Aug. 7, 2018) (granting motion to remand, finding no federal question jurisdiction existed);
 Uintah County, Utah v. Purdue Pharma, L.P., et al., 2018 WL 3747847 (D. Utah Aug. 7, 2018)
 (granting motion to remand, finding no federal question jurisdiction existed); New Mexico ex rel.
 Balderas v. Purdue Pharma, L.P., et al., 2018 WL 2942346, (D.N.M. June 12, 2018) (granting
 motion to remand, finding no federal question jurisdiction existed); Delaware v. Purdue Pharma
 L.P., et al., 2018 WL 1942363 (D. Del. Apr. 25, 2018) (granting motion to remand, finding no
 federal question jurisdiction existed); State of West Virginia ex rel. Morrisey v. McKesson Corp.,
 2017 WL 357307 (S.D.W. Va. Jan. 24, 2018) (granting motion to remand, finding no federal
 question jurisdiction existed).
 7
   See e.g. County of Anderson v. Rite Aid of South Carolina, Inc., No. 8:18-cv-01947, Doc. 44
 (D.S.C. Aug. 20, 2018) (denying motion to stay, granting motion to remand) ; Weber County,
 Utah v. Purdue Pharma L.P. et al., No. 1:18-cv-00089, Doc. 16 (D. Utah July 31, 2018)
 (denying stay in the action that the court later remanded); Uintah County, Utah et al. v. Purdue
 Pharma L.P. et al., No. 2:18-cv-00585, Doc. 16 (D. Utah July 31, 2018) (same); County of
 Spartanburg v. Rite Aid of South Carolina, Inc., No. 7:18-cv-01799, Doc. 32 (D.S.C. July 27,
 2018) (denying motion to stay, granting motion to remand) (attached as Exhibit 3); County of
 Greenville v. Rite Aid of South Carolina, Inc., No. 6:18-cv-1085, Doc. 66 (D.S.C. May 21, 2018)
 (same) (attached as Exhibit 4) ; Mayor & City Council of Baltimore v. Purdue Pharma L.P., No.
 CV GLR-18-800, 2018 WL 1963816, at *2–3 (D. Md. Apr. 25, 2018) (“The City contends that
 the Court should rule on its Motion expeditiously because this case does not belong in federal
 court and, therefore, should not be transferred to the MDL. The Court agrees with the City.”);
 County of Van Zandt v. AmerisourceBergen Corporation et al., No. 6:18-cv-00064, Doc. 73
 (E.D. Tex. Apr. 16, 2018) (same) ; County of Travis v. Purdue Pharma L.P. et al., No. 1:18-cv-
 00254, Doc. 12 (W.D. Tex. March 28, 2018) (same); County of Delta v. Purdue Pharma L.P. et
 al., No. 4:18-cv-00095, Doc. 27 (E.D. Tex. March 22, 2018) (same); County of Dallas v. Purdue
 Pharma L.P. et al., No. 3:18-cv-00426, Doc. 10 (N.D. Tex. March 7, 2018) (same) (attached as
 Exhibit 5); Brooke County Commission et al. v. Purdue Pharma L.P. et al., No. 5:18-cv-00009,
 Doc. 17 (N.D. W.Va. Feb. 1, 2018) (denying stay in eight West Virginia actions that the court
 later remanded) (attached as Exhibit 6) ; New Hampshire v. Purdue Pharma, et al., 1:17-cv-
 00427-PB (D.N.H. Jan. 6, 2018) (denying stay in the action that the court later remanded).
                                                 8
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 9 of 19 PageID #: 667




 remanding case); County of Dallas, Exhibit 5 at 3 (N.D. Tex. Mar. 8, 2018) (raising jurisdictional

 issue sua sponte, remanding case and denying motion to stay). See also Kingman Hosp. Inc. v.

 Purdue Pharma L.P., et al., 2019 WL 4024773, at *2 (D. Ariz. Aug. 27, 2019) (granting hospital

 plaintiffs’ emergency motion to remand without further response by defendants to the motion,

 finding no federal question jurisdiction existed); County of Kern, 2019 WL 3310668, at *3

 (granting remand, denying stay); Mecklenburg County, Va. v. Purdue Pharma, L.P., 2019 WL

 3207795, at *7 (E.D. Va. July 16, 2019) (granting remand, denying stay); Tucson Medical Center,

 2018 WL 6629659, at *4 (granting remand, denying stay); City of Reno v. Purdue Pharma, L.P.,

 2018 WL 5730158, at *4 (D. Nev. Nov. 2, 2018) (granting remand, denying stay); County of

 Anderson v. Rite Aid of South Carolina, Inc., 2018 WL 8800188, at **2-3 (D.S.C. Aug. 20, 2018)

 (same); City of Worcester v. Purdue Pharma L.P., et al, No. 4:18-11958-TSH, Doc. 36, at 4 (D.

 Mass. Nov. 21, 2018) (granting remand, denying stay) (attached at Exhibit 7); Weber County, Utah

 v. Purdue Pharma L.P. et al., No. 1:18-cv-00089, Doc. 16 (D. Utah July 31, 2018) (denying stay

 in the action that the court later remanded) (attached at Exhibit 8); Uintah County, Utah et al. v.

 Purdue Pharma L.P. et al., 2:18-cv-00585. Doc. No. 17 (D. Utah July 31, 2018) (same) (attached

 at Exhibit 9). And, as noted, courts have granted remand and denied the stay in remand cases

 raising other jurisdictional issues as well. See cases cited supra at 14, n. 14.

        Defendant’s Motion includes citations to actions where some courts granted motions to

 stay. However, as stated above, a substantial majority of similarly situated courts have elected to

 decide the motion to remand instead of staying the actions. Further, Defendant cites cases that are

 not particularly helpful to its arguments. A number of Defendant’s authorities are not followed by




                                                    9
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 10 of 19 PageID #: 668




  more recent decisions in their own districts. For example, Defendant cites County of Alameda8

  from the Northern District of California in support of a stay. However, subsequently, another

  California District Court specifically rejected County of Alameda in denying a motion to stay and

  granting a motion to remand for lack of federal jurisdiction. County of Kern, 2019 WL 3310668 at

  *3 (citing City of El Monte, et al. v. Perdue Pharma L.P., et al, Case No. 2:19-cv-03588-JFW-

  PLA (C.D. Cal. June 18, 2019) (remanding for lack of federal jurisdiction) (attached as Exhibit

  10)). Similarly, Defendant cites two opinions from federal courts in Virginia from January and

  February of this year where a stay was granted.9 In two subsequent more recent opinions, however,

  Mecklenburg County, Va. v. Purdue Pharma, L.P., 2019 WL 3207795 (E.D. Va. July 16, 2019)

  and Dinwiddie County, Va v. Purdue Pharma, L.P., 2019 WL 2518130 (E.D. Va. June 18, 2019),

  the district court denied the stay and granted the remand.

         Defendant also cites a string of eight opioid-related actions that were stayed by a court in

  New Hampshire, but the “endorsed orders” that stayed the actions were mere one-sentence docket

  entries, which render these orders inapposite.10 Similarly, Defendant cites to a number of orders in

  which no substantive analysis was provided. Such orders cannot support any argument. See e.g.



  8
     County of Alameda v. Perdue Pharma L.P., Case No. 19-cr-02307-JST (N.D. Cal. June 10, 2019).
  Mot. at 2, 11.
  9
     City of Alexandria v. Purdue Pharma L.P., 1:18-cv-01536-TSE-JFA (E.D. Va. Jan. 30 2019);
  City of Galax v. Purdue Pharma, L.P., No. 7-17-cv-00617-EKD (W.D. Va. Feb. 14, 2019). Mot.
  at 11.
  10
     The eight actions were originally filed in the District of New Hampshire but were referred to
  the District of Maine for consideration by a Maine judicial officer, sitting by designation, due to
  the recusal of all active district judges in the District of New Hampshire. On the same day that
  the actions were referred to Judge Nancy Torresen in the District Court of Maine, an “endorsed
  order” appeared as one sentence on the docket granting a motion to stay. See Strafford County v.
  Purdue Pharma L.P., No. 1:19-cv-00325-NT. Doc. Nos. 49,50, Docket Entry of Endorsed Order
  (D.N.H. June 3, 2019). See also Mot. at 3 fn. 1. On September 23, 2019, Judge Nancy Torresen
  recused herself from opioid-related actions. See Order Of Recusal, City of Portland v. Purdue
  Pharma, L.P., 2:18-cv-00282-NT. Doc. No. 101 (D. Me. Dept. 23, 2019). Thus, the “endorsed
  orders” cannot support Defendant’s argument whatsoever.
                                                  10
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 11 of 19 PageID #: 669




  Vill. of Melrose Park v. Purdue Pharma L.P., No. 1:18-cv-05288 (N.D. Ill. Aug. 10, 2018),

  Doc. No. 26 (ruling for a stay through a “minute entry” in which no authority or substantive

  analysis was provided); City of Jacksonville v. Purdue Pharma L.P., No. 3:18- cv-751-J-

  32PDB (M.D. Fla., Aug. 22, 2018), Doc. No. 43 (order stating that “Defendants’ Joint

  Motion to Stay Proceedings Pending Likely Transfer to MDL (Doc. 32) is MOOT” with

  no citations to authorities or any substantive analysis); Int’l Union of Operating Eng’rs v.

  Purdue Pharma L.P., No. 1:19-cv-00811 (N.D. Ill. Feb. 21, 2019), Doc. No. 20 (docket entry

  granting a motion to stay with no citations to authorities or any substantive analysis).

          In sum, the jurisdictional issue has been systematically raised by the same group of

  defendants, and repeatedly rejected by the courts nationwide. Whatever the state of law was at one

  point in time that suggested that the remand decision sufficiently debatable so as to bring the

  remand issue into the second of the three Meyers categories, that time has long passed. See, e.g.,

  Tucson Medical Center, 2018 WL 6629659, at *2 (“absence of federal jurisdiction is clear”);

  Mecklenburg County, 2019 WL 3207795, at *7 (framing the issue as whether the court should stay

  where “there is plainly no federal jurisdiction;” concluding stay not warranted since, among other

  reasons, “there is no basis for federal jurisdiction”); City of Worcester, Exhibit 7 at 4 (denying

  motion to stay and granting remand where “absence of [federal question] jurisdiction is patently

  obvious” and when there is “clearly no jurisdiction”).11 Defendant’s argument to the contrary does

  not change the fact that there exists no jurisdictional issue that is “factually or legally difficult.”




  11
     In City of Portland v. Purdue Pharma, LP, a case cited by Defendant, the court applied the
  Meyers test to a stay request involving federal jurisdiction, but concluded the jurisdiction issue
  was not “straightforward.” 2018 WL 6191127, at *4 (D. Me. Nov. 28, 2018). It may not have been
  straightforward then; it is now.
                                                     11
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 12 of 19 PageID #: 670




         Accordingly, this Court “should promptly complete its consideration [of the Emergency

  Motion] and remand the case to state court.” Beshear v. Volkswagen Group of America, Inc., 2016

  WL 3040492 at *2 (quoting Meyers,143 F.Supp.2d at 1049).

         B.      To the Extent Pertinent to the Court’s Analysis, Efficiency and Prejudice
                 Considerations Further Militate in Favor of Immediate Remand
         Efficiency considerations favor resolving the pending Emergency Motion to Remand,

  which does not present complex questions of law or fact. Denying the stay and granting the remand

  serve the interest of judicial economy. Because removal is improvident on its face, it would be

  wasteful to send this case through the MDL, where it does not belong, and where it would be

  managed jointly with other cases (most of which actually belong) in federal court for an

  indeterminate amount of time, only then to be transferred back to the transferor district before

  being remanded to the state court of origin. It is considerably more efficient to simply remand the

  case immediately. As one court noted: “[B]ecause this Court does not have subject matter

  jurisdiction over this case, it has no authority to stay the case and declines to do so.” County of

  Delta v. Purdue Pharma L.P., et al., 2018 WL 1440485, at *5 (E.D. Tex. March 22, 2018); County

  of Anderson v. Rite Aid of South Carolina, Inc., 2018 WL 8800188, at *3 (D.S.C. Aug. 20, 2018)

  (“[T]he question of remand is particularly appropriate for this Court to resolve because if this Court

  lacks jurisdiction, then the MDL court lacks jurisdiction as well.”); Stephens v. Kaiser Found.

  Health Plan of the Mid-Atl. States, Inc., 807 F. Supp. 2d 375, 381 (D. Md. 2011) (“[I]f this Court

  does not have jurisdiction over this matter, then neither will the MDL court. Accordingly, this

  Court will consider Plaintiff’s Motion to Remand before addressing the Removing Defendants’

  Motion to Stay.”).12


  12
    Accord, e.g., County of Van Zandt v. AmerisourceBergen Corporation, et al., No. 6:18-cv-00064
  (E.D. Tex. Apr. 16, 2018) (attached as Exhibit 11); Cty. of Travis v. Purdue Pharma, LP, 2018
  WL 1518848, at *2 (W.D. Tex. Mar. 28, 2018) (explaining that “if this Court lacks subject-matter
                                                   12
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 13 of 19 PageID #: 671




         Moreover, the issue is a straightforward one and is teed up for decision. County of

  Anderson, 2018 WL 8800188, at *3 (“With regard to judicial economy, the Court finds that

  granting a stay would not promote judicial economy in any meaningful way because it would defer

  decision on the remand motion to the MDL court, even though virtually identical issues,

  concerning materially identical parties, have already been briefed, argued, and decided in this

  District.”).13 This case belongs in state court and will get there. The only question is whether it

  goes there directly now, or takes a circuitous, expensive, and indefinite detour through Cleveland.

         As to hardship to the Defendant, Defendant fails to show any judicially cognizable hardship

  that might result from denial of their request. Plaintiffs’ choice to litigate their state law claims in

  state court is not unfairly prejudicial to Defendant, but simply the consequence of the Defendant

  committing tortious acts in Kentucky that provide for claims under state law. See Betts v. Eli Lilly

  & Co., 435 F. Supp. 2d 1180, 1184 (S.D. Ala. 2006) (“[N]o party has a right to remain in federal

  court when subject matter jurisdiction is plainly lacking.”).

         Defendant complains about having to litigate in multiple forums, but that is the result of

  the fact that they are large companies that do business in the various states. In any event, the same

  group of defendants are already litigating in countless forums. Whatever at one time were the

  merits of the so-called uniformity argument, on which the Defendant’s hardship claim is based,



  jurisdiction over this action, it has no authority to stay this action,” denying stay, and granting
  remand).
  13
    Or, as explained in another opioid-related case, “neither the interests of justice nor judicial
  economy” would be served by a stay. Weber County, Utah, Exhibit 8 at 2. The “parties have
  expertly framed . . . the jurisdictional issue before the court, and briefing on the Motion to Remand”
  would soon conclude under that court’s expedited schedule. Id. Indeed, the resources needed to
  resolve such a motion do not diminish with a transfer and/or stay. Rather, “[b]ecause jurisdiction
  must be established, the resources will be expended all the same; the question is strictly one of
  where will they be expended.” Bocock v. Medventure Tech. Corp., 2013 WL 5328309, at *3 (S.D.
  Ind. Sept. 20, 2013).
                                                    13
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 14 of 19 PageID #: 672




  that claim has grown weaker and weaker over time, as more and more cases have been remanded

  to the state courts where they belong. Notably, the same group of defendants have sought removal

  on other grounds in addition to federal question, and these have been remanded as well. See, e.g.,

  Staubus v. Purdue Pharma, L.P., et al., 2017 WL 4767688, at *8 (E.D. Tenn. Oct. 20, 2017)

  (granting remand motion where defendants had sought to remove for lack of diversity

  jurisdiction). 14 The state courts are thus replete with opioid cases, and there is simply no

  “uniformity” that could possibly be achieved by removal at this point. The decisions of numerous

  judges who have granted the remand motions and denied the motions for stay have rendered this

  argument all but moot. At this juncture, therefore, the purported “prejudice” Defendant cites is, at

  bottom, not the “prejudice” from answering to the Complaint in Kentucky, but having to answer

  the Complaint at all.

         A stay would cause significant prejudice to Plaintiffs. The reality, recognized by the

  District Court in the Dunaway case, is that a transfer would simply cause the case to “join a

  veritable sea of others in the MDL court,” where the likelihood that Plaintiffs would be able to



  14
      See also, e.g., Order, County of Lexington v. Rite Aid of South Carolina, Inc., 3:18-cv-02357-
  BHH, ECF No. 32, at 13 (D.S.C. Oct. 9, 2018) (remand granted, request for stay denied) (attached
  as Exhibit 12); County of Spartanburg, Exhibit 3(same); County of Greenville, Exhibit 4 (same);
  Mayor & City Council of Baltimore v. Purdue Pharma L.P., 2018 WL 1963816, at *2–3 (D. Md.
  Apr. 25, 2018) (“The City contends that the Court should rule on its Motion expeditiously because
  this case does not belong in federal court and, therefore, should not be transferred to the MDL.
  The Court agrees with the City.”); Anne Arundel Cnty. Md. v. Purdue Pharma L.P., 2018 WL
  1963789 at *4-5 (D. Md. April 25, 2018) (remanding and declining to stay); Memorandum
  Opinion and Order, County of Van Zandt, Exhibit11 (granting remand, denying stay); Cty. of
  Travis v. Purdue Pharma, LP, 2018 WL 1518848, at *2 (W.D. Tex. Mar. 28, 2018) (same); County
  of Delta v. Purdue Pharma L.P., et al., 2018 WL 1440485 (E.D. Tex. March 22, 2018) (same);
  County of Dallas, Exhibit 5 (granting remand, denying stay); Brooke County Commission, et al.,
  Exhibit 6 (denying stay in eight West Virginia actions that the court later remanded). In addition,
  cases have been remanded when courts have rejected the same group of defendants’ contentions
  that the cases belonged in federal court under the Class Action Fairness Act. New Hampshire v.
  Purdue Pharma, et al., 2018 WL. 333824 (D.N.H. Jan. 9, 2018); Town of Randolph v. Purdue
  Pharma L.P., 2019 WL 2394253 (D. Mass. June 6, 2019) (remanding and denying stay).
                                                  14
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 15 of 19 PageID #: 673




  vindicate their claims in any reasonable time-frame is remote in the extreme. 2019 WL 2211670,

  at *3. As the District Judge in Illinois Public Risk Fund, clearly explained:

         The Court believes that deferring decision on the motion to remand would risk significant
         unfairness to the plaintiff. The judge presiding over the MDL has elected not to rule on any
         motions for remand or permit discovery for a substantial period of time. Thus to defer
         ruling now could have the effect of staying the litigation indefinitely. See Dunaway v.
         Purdue Pharma L.P., No. 19-cv-00038, 2019 WL 2211670, at *3 (M.D. Tenn. May 22,
         2019) (“There is no guarantee of when that heavily burdened [MDL] court would be able
         to address the important jurisdictional issues raised here.”). And nearly a dozen other
         district courts across the country in similar cases have roundly rejected arguments virtually
         identical to those McKesson makes in opposition to remand. McKesson was a defendant
         in many of those cases. The Court is reticent to reward what may be a deliberate strategy
         of filing unmeritorious notices of removal in order to delay—or altogether avoid—
         litigating these cases. The Court will therefore decide the motion to remand.

  2019 WL 3080929, at *1 (N.D. Ill. July 15, 2019) (emphasis added).

         Another court bluntly referenced the reality that if the case were transferred to the MDL, it

  would “languish,” “with no indication of when questions of remand would ultimately be addressed

  en masse as part of the MDL.” County of Anderson, 2018 WL 8800188, at *3. The District Judge

  in City of Worcester found that the Plaintiffs would be prejudiced by a stay: “Needlessly causing

  delays when there is clearly no jurisdiction would. . . constitute a travesty of justice.” City of

  Worcester, Exhibit 7, at 4.

         Defendant is wrong to claim that “any stay pending a transfer decision would be short.”

  Mot. at 10. The real fact is that no one knows. In December 2017, soon after the creation of the

  MDL, the MDL Court issued a moratorium on substantive filings, including remand motions. See

  Exhibit 1. Further, at an early status conference, the MDL Court explained that it would “leave”

  any pending remand motions “hanging for a while” as it has “limited time and limited staff,” and

  “just [did not] want to be tied up on individual remand motions at the moment. See Tr. Pgs. 14-

  15, 22 (Attached as Exhibit 13). Remand cases have been backing up awaiting decision in the

  MDL for close to two years. As one court noted in an analogous case, coincidentally against a drug

                                                  15
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 16 of 19 PageID #: 674




  manufacturer: “[S]taying this action and allowing transfer, for all intents and purposes, decides

  the jurisdictional issue against Plaintiff,” Utah v. Eli Lilly & Co., 509 F. Supp. 2d 1016, 1020 (D.

  Utah 2007) – at least for some undetermined, lengthy period of time, time the Hospitals and their

  communities do not have. This would be a particularly unfair result where, as here, “a growing

  number of federal district courts are finding that subject matter jurisdiction does not exist in a case

  such as this.” Id.

  III.    CONCLUSION

          For the reasons set forth above, Plaintiffs respectfully pray that, pursuant to 28 U.S.C.

  § 1447(c), this action be promptly remanded to the Circuit Court of Warren County, Kentucky,

  and that the Defendant’s Motion to Stay be Denied.

          Dated: November 11, 2019.                      Respectfully Submitted,

                                                         /s/ Kent Wicker
                                                         Kent Wicker (#82926)
                                                         Mitchel. T. Denham (#89815)
                                                         DRESSMAN BENZINGER LAVELLE
                                                         PSC
                                                         321 W. Main Street, #2100
                                                         Louisville, KY 40202
                                                         (502) 572-2500
                                                         kwicker@dbllaw.com
                                                         mdenham@dbllaw.com

                                                         Richard G. Meyer (#47554)
                                                         Matthew Klein (#84695)
                                                         Mark D. Guilfoyle (#27625)
                                                         Joseph M. Kramer (#97505)
                                                         DRESSMAN BENZINGER LAVELLE
                                                         PSC
                                                         207 Thomas More Parkway
                                                         Crestview Hills, KY 41017
                                                         (859) 341-1881
                                                         rmeyer@dbllaw.com
                                                         mklein@dbllaw.com
                                                         mguilfoyle@dbllaw.com
                                                         jkramer@dbllaw.com

                                                    16
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 17 of 19 PageID #: 675




                                            John W. (“Don”) Barrett
                                            Sterling Starns
                                            David McMullan, Jr.
                                            Richard Barrett
                                            BARRETT LAW GROUP, P.A.
                                            P.O. Box 927
                                            404 Court Square North
                                            Lexington, MS 39095
                                            Tel: (662) 834-2488
                                            Fax: (662) 834-2628

                                            Warren Burns
                                            BURNS CHAREST, LLP
                                            900 Jackson St., Suite 500
                                            Dallas, Texas 75202
                                            Tel: (469) 904-4550
                                            Fax: (469) 444-5002

                                            Korey A. Nelson
                                            Lydia A. Wright
                                            Rick Yelton
                                            BURNS CHAREST, LLP
                                            365 Canal Street, Suite 1170
                                            New Orleans, LA 70130
                                            Tel: (504) 799-2845
                                            Fax: (504) 881-1765

                                            Jonathan W. Cuneo
                                            Monica Miller
                                            Mark H. Dubester
                                            David L. Black
                                            Jennifer E. Kelly
                                            Evelyn Li
                                            CUNEO GILBERT & LADUCA, LLP
                                            4725 Wisconsin Avenue, NW, Suite 200
                                            Washington, DC 20016
                                            Tel: (202)789-3960

                                            Steve Martino
                                            TAYLOR MARTINO, P.C.
                                            51 St. Joseph St.
                                            Mobile, AL 36602
                                            Tel: (251) 433-3131




                                       17
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 18 of 19 PageID #: 676




                                            Gerald M. Abdalla, Jr.
                                            ABDALLA LAW, PLLC
                                            602 Steed Road, Suite 200
                                            Ridgeland, Mississippi 39157
                                            Tel: (601) 487-4590

                                            Attorneys for All Plaintiffs




                                       18
Case 1:19-cv-00148-JRW-HBB Document 55 Filed 11/11/19 Page 19 of 19 PageID #: 677




                                     CERTIFICATE OF SERVICE

             I hereby certify that on this 11th day of November 2019, I caused the foregoing document

  to be filed with the Clerk of this Court via the CM/ECF system, which will send a Notice of

  Electronic Filing to all counsel of record.

  Dated November 11, 2019                                /s/ Kent Wicker
                                                         Kent Wicker (#82926)
                                                         Mitchel. T. Denham (#89815)
                                                         DRESSMAN BENZINGER LAVELLE
                                                         PSC
                                                         321 W. Main Street, #2100
                                                         Louisville, KY 40202
                                                         (502) 572-2500
                                                         kwicker@dbllaw.com
                                                         mdenham@dbllaw.com




  842757v1




                                                    19
